Case 1:14-md-02543-JMF Document 7954 Filed 05/26/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
IN RE:
GENERAL MOTORS LLC IGNITION SWITCH LITIGATION 14-MD-2543
This Document Relates To: ORDER
Edwards v. General Motors LLC, 15-CV-5959
x

 

JESSE M. FURMAN, United States District Judge:

The Court received an email communication from Plaintiff Pamela A. Edwards. The
Court will maintain that communication under seal, as it contains substantial settlement-related
and attorney-client communications and would be nearly impossible to redact. The Court will
also maintain under seal Plaintiff's counsel’s unredacted request for a conference, see 14-MD-
2543, ECF No. 15-CV-5959, ECF No. 178. Plaintiff's counsel is ORDERED to file a proposed
redacted version of that request no later than June 1, 2020. The parties are also directed to
confer (and communicate with the S.D.N.Y. Court Reporters) and propose redactions to the

transcript of the conference held in this matter on May 14, 2020.

SO ORDERED. Co -
Dated: May 26, 2020

New York, New York If ESSE MAURMAN
bi States District Judge
